Citation Nr: 1033510	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of upper back 
and neck injury.

2.  Entitlement to service connection for residuals of right foot 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a hearing before a Decision 
Review Officer in December 2006; a transcript of the hearing is 
of record.  This case was before the Board in April 2009 when it 
was remanded for additional development.

The  issue of entitlement to service connection for 
migraine headaches has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for residuals of 
upper back and neck injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


FINDING OF FACT

The evidence reasonably shows that the Veteran's residuals of a 
right foot injury, diagnosed as residuals of a right heel 
laceration in a December 2009 VA medical opinion, are related to 
his military service.


CONCLUSION OF LAW

Residuals of a right heel laceration were incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Because this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on the matter; any 
error in notice or omission in duty to assist is harmless.

Law and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

The Veteran maintains that he injured his ankle in 1958 when a 
metal locker he carrying with another serviceman fell on it, 
scraping his heel.  He reported his ankle was treated by a German 
doctor who stitched up the wound and told him that he would 
always walk with a limp.

Information obtained from the service department notes the 
Veteran's service treatment records are unavailable due to fire.  

VA treatment records show that the Veteran was involved in an 
altercation with his son-in-law in October 2002; he sustained a 
chip fracture to the lateral malleolus when he struck his right 
ankle against a coffee table.  VA treatment records dated in 
January 2006 note the Veteran's work history included 18 years as 
a dance instructor. 

In an August 2006 statement, a private doctor, J.S.Z., M.D., 
noted the Veteran had walked with a limp for the entire ten years 
of their treatment relationship.  

Lay statements from the Veteran's long time friends received in 
2006 assert that when he came home on leave in the fall or early 
winter of 1955 he was injured and that he subsequently required 
help at work because of his injuries.  They also noted that the 
Veteran had often limped over the years.

A July 2007 VA orthopedist noted the Veteran's reported history 
of a crushing type injury with a laceration to the heel in 
service and a fracture in 2002.  Examination revealed a remote 
laceration to the heel and an X-ray report showed minimal 
arthritis.  The examiner concluded, "Most of [the Veteran's] 
symptomatology and stiffness is more likely than not due to his 
ankle fracture.  Any residuals from an old laceration to the heel 
cannot be separated.  It is more likely than not his current 
symptomatology is related to his right ankle fracture."  The 
examiner did not comment upon the statements of the Veteran's 
friends that he had often limped over the years or the August 
2006 private medical opinion indicating the Veteran had walked 
with a limp since approximately 1996. 

In December 2009, the July 2007 orthopedist again reviewed the 
Veteran's claimed file.  He noted examination revealed a scar 
over the Achilles.  He opined that the remote laceration to the 
right heel is more likely than not related to a laceration in 
service.  The examiner also noted that the Veteran's ankle 
fracture was unrelated to the laceration injury.

It has been certified that the Veteran's service treatment 
records are unavailable, and likely were destroyed by the fire at 
the National Personnel Records Center in St. Louis.  Therefore, 
VA has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Moreover, the Board 
has a heightened obligation to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

It is not in dispute that the Veteran has current right foot 
disability (residuals of a laceration to the Achilles, as 
distinguished from residuals of a chip fracture of the lateral 
malleolus).  He has consistently reported injuring his right heel 
by dropping a trunk and scraping his ankle during his service.  
The statements of his long time friends and private physician 
corroborate his accounts of injury.  Given the heightened 
obligation to consider the benefit of the doubt rule in those 
case where a Veteran's treatment records have been lost or 
destroyed, and because the Board has no reason to question the 
credibility of the Veteran and his friends, the Board finds that 
the evidence reasonably establishes that he sustained a right 
foot injury in service.

The December 2009 opinion of the VA examiner establishes that the 
nature of the Veteran's current laceration residuals (as 
distinguished from the residuals of his 2002 fracture) are 
consistent with his accounts of a remote injury to the right heel 
in service, and relates the current disability to service.  The 
Board notes that the Veteran's scar is over his Achilles, not 
over the area of the fracture.  Accordingly, with resolution of 
reasonable doubt in the Veteran's favor, the requirements for 
establishing entitlement to service connection are met, and 
service connection for residuals of a right heel laceration is 
warranted.


ORDER

Entitlement to service connection for residuals of a right heel 
laceration is granted.


REMAND

The Veteran maintains that he acquired an upper back and neck 
injury as a result of a 1955 basic training incident; he fell on 
a rifle when his fellow servicemen made him the unintended 
recipient of a "blanket party."  He reported that his back injury 
caused him to be given "light duty" for the rest of his service.

It has been certified that the Veteran's service treatment 
records are unavailable, and likely were destroyed by the fire at 
the National Personnel Records Center in St. Louis.  Therefore, 
VA has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The post-service evidence of record includes an August 2006 
statement from a private doctor, J.S.Z., M.D., who noted the 
Veteran had back and neck problems since service related to 
continuous strenuous activities.  Lay statements from the 
Veteran's long time friends remarked that when he came home on 
leave in the fall or early winter of 1955 he was injured and that 
he subsequently required help at work because of his injuries.  
VA reports dated in January 2006 noted the Veteran's work history 
included 18 years as a dance instructor.  

A July 2007 VA orthopedist found that the Veteran's upper back 
and neck disability (diagnosed as degenerative arthritis and 
degenerative disc disease of the cervical spine) could not be 
related to service without speculation; however, the examiner did 
not comment upon the statements of the Veteran's friends that he 
was unable to lift/work after service or the August 2006 private 
medical opinion relating back and neck problems to service.  

The Board remanded the Veteran's claim for service connection in 
April 2009 and instructed the RO to return the claims file to the 
VA orthopedist and obtain an opinion as to whether it is at least 
as likely as not that the Veteran has present back and neck 
disabilities as a result of active service.  The examiner was to 
reconcile the opinion given with his previous opinion as well as 
the lay statements of the Veteran's friends and the medical 
opinion of Dr. J.S.Z.   

In a December 2009 opinion, the VA orthopedist stated that after 
reviewing the claims file, it was his opinion once again that any 
relationship of the Veteran's disc disease to a remote injury in 
service was purely speculative.   However, the VA examiner did 
not specify reasons for this conclusion, or reconcile the opinion 
with the statements of the Veteran's friends that he was unable 
to lift/work after service or the August 2006 private medical 
opinion relating current back and neck problems to service.  
Pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand was necessary because of the RO's failure to 
follow the Board's directives in a prior remand.  Consequently, 
the case must be sent back to the RO/AMC to obtain another 
medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file should be 
returned to the July 2007 and December 2009 
VA orthopedist, if available, for 
clarification of his previous opinions as 
to etiology of current upper back and neck 
disability.  The VA examiner should request 
to reconcile his previous opinions with the 
evidence of record, including the lay 
statements of the Veteran's friends and the 
medical opinion of Dr. J.S.Z.  The examiner 
should provide opinions as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
the Veteran has any present upper back and 
neck disabilities as a result of injuries 
during active service.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

If the July 2007 and December 2009 VA 
orthopedist is unavailable, the Veteran 
should be scheduled for a VA examination 
for the requested opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he has present upper back and neck 
disabilities as a result of active service.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the physician 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on his 
claim.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
residuals of upper back and neck injury.  
If the benefit sought on appeal remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


